    Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



CHAD STANBRO,                                             Case No.: 7:20-cv-01591-KMK
                                             Plaintiff,

                       -against-

CORRECTION OFFICER NADYA PALOU,
CORRECTION OFFICER RAYMOND DEAL,                              ANSWER TO AMENDED
CORRECTION OFFICER KRISTOFER LEONARDO,                            COMPLAINT
CORRECTION OFFICER RICHARD LANDRY,
CORRECTION NURSE GARY PAGLIARO and
CORRECTION SERGEANT ENRIQUE TORRES,

                                          Defendants

      Defendant RAYMOND DEAL, by his attorneys Ofeck & Heinze, LLP, for his Answer

to the Amended Complaint, says:

                           THE PATIES AND JURSIDICTION

      1.   Defendant lacks sufficient knowledge to admit or deny.

      2.   Upon information and belief, admitted.

      3.   Defendant lacks sufficient knowledge to admit or deny.

      4.   Upon information and belief, admitted as to defendant’s employment with DOCCS

           and defendant otherwise lacks sufficient knowledge to admit or deny.

      5.   Upon information and belief, admitted as to defendant’s employment with DOCCS

           and defendant otherwise lacks sufficient knowledge to admit or deny.

      6.   Upon information and belief, admitted as to defendant’s employment with DOCCS

           and defendant otherwise lacks sufficient knowledge to admit or deny.

      7.   (and 7a) Defendant lacks sufficient knowledge to admit or deny.

      8.   Admitted.



                                             1
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 2 of 9




  9.   Admitted.

  10. Admitted to the extent that defendant Deal acted at all times within the scope of his

       authority and duties, and in the course of his employment, and that he committed

       no act or omission that constitutes any harm or wrong, including that alleged or as

       may be alleged by plaintiff, and otherwise denied.

  11. (and 11a.) Admitted to the extent that defendant Deal acted at all times within the

       scope of his authority and duties, and in the course of his employment, and that he

       committed no act or omission that constitutes any harm or wrong, including that

       alleged or as may be alleged by plaintiff, and otherwise denied.

  12. Upon information and belief, admitted as to defendant’s employment with DOCCS

       and defendant otherwise lacks sufficient knowledge to admit or deny.

  13. Upon information and belief, admitted.

  14. Defendant lacks sufficient knowledge to admit or deny

  15. (and 15a) Defendant lacks sufficient knowledge to admit or deny.

  16. Upon information and belief, admitted as to defendant’s employment with DOCCS

       and defendant otherwise lacks sufficient knowledge to admit or deny.

  17. Upon information and belief, admitted.

  18. Defendant lacks sufficient knowledge to admit or deny.

  19. (and 19a) Defendant lacks sufficient knowledge to admit or deny.

  20. Defendant lacks sufficient knowledge to admit or deny.

  21. Defendant lacks sufficient knowledge to admit or deny.

  22. Defendant lacks sufficient knowledge to admit or deny.

  23. (and 23a). Defendant lacks sufficient knowledge to admit or deny.




                                          2
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 3 of 9




  24. Upon information and belief, admitted.

  25. Upon information and belief, admitted.

  26. Defendant lacks sufficient knowledge to admit or deny.

  27. (and 27a) Defendant lacks sufficient knowledge to admit or deny.

  28. Defendant lacks sufficient knowledge to admit or deny.

                                     FACTS

  29. Defendant repeats the foregoing responses and allegations as if set forth verbatim

      herein.

  30. Defendant lacks sufficient knowledge to admit or deny, but denies knowledge of

      any grievance of the plaintiff and denies any underlying allegations as may relate

      to defendant.

  31. Defendant lacks sufficient knowledge to admit or deny, but denies knowledge of

      any grievance of the plaintiff and denies any underlying allegations as may relate

      to defendant.

  32. Admitted generally that defendant Deal accompanied the plaintiff to his medical

      appointment, but denies specific knowledge of the procedure involved, and

      otherwise denied.

  33. Admitted generally that plaintiff was in the custody of the DOCCS and otherwise

      denied.

  34. Defendant lacks sufficient knowledge to admit or deny.

  35. Admitted generally that plaintiff was in the custody of the DOCCS and otherwise

      denied.




                                        3
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 4 of 9




  36. Admitted generally that plaintiff was in the custody of the DOCCS, and that

      defendant properly performed all duties in connection therewith, and otherwise

      denied.

  37. Admitted that plaintiff began to act in a violent and agitated manner, placing

      persons and property in extreme jeopardy, and defendant otherwise lacks sufficient

      knowledge to admit or deny.

  38. Denied.

  39. Denied.

  40. Denied.

  41. Denied.

  42. Denied.

  43. Denied.

  44. Denied.

  45. Denied.

  46. Defendant denies knowledge of the alleged facts and incidents.

  47. Defendant denies knowledge of the alleged facts and incidents.

  48. Defendant denies knowledge of the alleged facts and incidents.

  49. Defendant denies knowledge of the alleged facts and incidents.

  50. Defendant denies knowledge of the alleged facts and incidents.

  51. Defendant denies knowledge of the alleged facts and incidents.

  52. Denied.

  53. Denied.

  54. Denied.




                                        4
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 5 of 9




  55. Denied.

  56. Denied.

  57. Denied.

  58. Denied.

  59. Denied.

                                FIRST CAUSE OF ACTION

  60. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  61. Denied.

                             SECOND CAUSE OF ACTION

  62. Defendant repeat each of the foregoing responses as if set forth verbatim herein.

  63. Denied.

                              THIRD CAUSE OF ACTION

  64. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  65. Denied.

                            FOURTH CAUSE OF ACTION

  66. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  67. Denied.

                              FIFTH CAUSE OF ACTION

  68. Defendants repeat each of the foregoing responses as if set forth verbatim herein.

  69. Denied.

  70. Denied.

                              AFFIRMATIVE DEFENSES

  71. Plaintiff’s claims for damages are remote and speculative.




                                         5
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 6 of 9




  72. Plaintiff failed to mitigate his alleged damages

  73. Plaintiff assumed the known risk of injury, including (without limitation) such

      risks normally attendant to medical procedures and anesthesia, and adverse

      reactions thereto.

  74. The defendant owes no duty or legal obligation to plaintiff.

  75. The defendant acted at all times as agent for his disclosed principal.

  76. The defendant did not act with the required intent, mens rea, or willfulness.

  77. Plaintiff’s claims are premature and barred by virtue of his failure to make a Notice

      of Claim or other required demand.

  78. Plaintiff’s alleged First Amendment statements did not touch upon or involve

      matters of public concern.

  79. The recovery of the plaintiffs, if any, must be reduced by the amount received from

      or indemnified by any collateral source.

  80. Plaintiff’s alleged damages are the result of acts or omissions committed by non-

      parties to this action over whom the Defendant has no responsibility or control.

  81. Plaintiff’s alleged damages are the result of acts of omission committed by the

      Plaintiff.

  82. Defendant’s actions (if any) were justified as being in defense of others or of

      property.

  83. The Eleventh Amendment bars Plaintiff’s claims for damages against the

      defendant to the extent brought against them in their official capacities

  84. Defendant is entitled to qualified immunity for the claims asserted, since

      defendant’s conduct (if any) did not violate clearly established law or it was




                                          6
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 7 of 9




      objectively reasonable for him to believe that his conduct did not violate clearly

      established law.

  85. The Prison Litigation Reform Act of 1995 may bar Plaintiff’s claims in whole or in

      part, including (without limitation) due to plaintiff’s failure to exhaust his

      administrative remedies.

  86. Any state law claims are barred by New York Corrections Law § 24.

  87. The defendant at no time acted recklessly, willfully or maliciously in disregard of

      plaintiff’s constitutional rights, and therefore plaintiff is not entitled to punitive

      damages.

  88. Defendant reserves their right to seek contribution from other nonparty tortfeasors

      pursuant to any other applicable statute or article.

  89. If it is determined that the defendant is liable in any degree to Plaintiff, he is

      entitled to have the liability apportioned among and between all defendants in this

      action.

                                 ANSWER TO CROSS-CLAIMS

  90. The allegations of any cross-claims are denied in their entirety.

  91. Defendant’s Affirmative Defenses to the Complaint are asserted as to any cross-

      claims.

         WHEREFORE, defendants demand judgment against plaintiff dismissing the

  Complaint, in its entirety, with prejudice, and awarding costs and attorneys fees as

  allowed by law, interest, or, in the alternative, judgment for indemnification,

  contribution, allocation of their proportionate share of liability as may be determined in




                                          7
Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 8 of 9




  this action, dismissing all other defendants’ cross-claims and such other and further

  relief as the Court deems equitable and just.

                                                  OFECK & HEINZE LLP
                                                  Attorneys for Defendant R. Deal

                                                  By:_Mark F. Heinze___
                                                      Mark F. Heinze
                                                  85 Main Street, Suite 204
                                                  Hackensack, New Jersey 07601
                                                  Tel No. (201) 487-9900
                                                   markfheinze@gmail.com

                                                  265 Canal St #211,
                                                  New York, NY 10013
                                                  (212) 343-2662

                                                  PLEASE CORRESPOND WITH OUR
                                                  NEW JERSEY OFFICE

                                                  LAW OFFICE OF BRADLEY S. GROSS
                                                  Attorneys for Defendant R. Deal

                                                  By:_Mark F. Heinze___
                                                      Mark F. Heinze
                                                  45 Rockefeller Plaza
                                                  Suite 2000
                                                  New York, NY 10111
                                                  Tel. No. 212-732-7412
                                                  bradgross@grosslawpc.com




                                          8
    Case 7:20-cv-01591-KMK-JCM Document 37 Filed 10/23/20 Page 9 of 9




                                     PROOF OF SERVICE

       On October 23, 2020, I served the within Answer on counsel for all parties via ECF.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

       Executed on October 23, 2020

                                                   _Mark F. Heinze___
                                                   Mark F. Heinze

Service List
Andrew Weiss, Esq.
Sivin & Miller, LLP
Attorneys for Plaintiff
20 Vesey Street, Suite 1400
Manhattan, NY 10007
804-441-4564
Email: aweiss@sivinandmiller.com

Deanna Lea Collins, Esq.
New York State Office of The Attorney General
Attorneys for NYAG and Defendants Leonardo, Landry, Pagliaro & Torres
28 Liberty Street
New York, NY 10005
212-416-8906
212-416-6009 (fax)
deanna.collins@ag.ny.gov




                                              9
